Case 1:20-cv-01929-ARR-CLP Document 25 Filed 12/17/20 Page 1 of 8 PageID #: 263




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------- X
  NAFTALI STEIN,

                                   Plaintiff,

                       -against-
                                                                             ORDER
                                                                      20 CV 1929 (ARR) (CLP)
  MOSHE GREENFELD and FOCUSINC
  INTERNATIONAL CORP.,

                                    Defendants.
 ---------------------------------------------------------- X
 POLLAK, Chief United States Magistrate Judge:

          On April 27, 2020, plaintiff Naftali Stein filed this action against Moshe Greenfeld and

 Focusinc International Corp. (“Focusinc”) (collectively, “defendants”), alleging breach of

 contract and seeking to recover unpaid minimum wages and other damages pursuant to the Fair

 Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., the New York Labor Law, Art. 6 § 190

 et seq., and Art. 19 § 650 et seq. and the supporting New York State Department of Labor

 regulations, 12 N.Y.C.R.R. § 142 (collectively, “NYLL”), and the New York City Charter, § 20-

 929. The parties have consented to this Court’s jurisdiction to determine the fairness of the

 proposed settlement of this matter.1

          The parties reached a settlement of this matter, the terms of which are set forth in a

 Settlement Agreement and Release (the “Settlement Agreement”) filed with the Court. (See Sett.

 Agr.2). On December 10, 2020, plaintiff filed a motion requesting that the Court approve the

 Settlement Agreement as fair and reasonable pursuant to Cheeks v. Freeport Pancake House,



          1
            See Consent Order to Magistrate Judge Dispositive Motion, endorsed by the Honorable Allyne
 R. Ross on November 17, 2020, ECF No. 23.
          2
            Citations to “Sett. Agr.” refer to the Settlement Agreement and Release, filed as an attachment
 to plaintiff’s Motion for Settlement Approval, filed December 10, 2020, ECF No. 24-1.
Case 1:20-cv-01929-ARR-CLP Document 25 Filed 12/17/20 Page 2 of 8 PageID #: 264




 Inc., 796 F.3d 199 (2d Cir. 2015), cert. denied, 136 S. Ct. 824 (2016). On December 17, 2020,

 the Court held a fairness hearing on the motion. For the reasons set forth below, the Court

 approves the parties’ Settlement Agreement as fair and reasonable and approves the attorney’s

 fee.



                           FACTUAL AND PROCEDURAL BACKGROUND

         According to the Amended Complaint, plaintiff was a professional recruiter for Focusinc,

 a recruitment business in Montebello, New York. (Am. Compl.3 ¶¶ 29, 30). Focusinc employed

 Naftali Stein starting in November 2012. (Id. ¶ 31). Plaintiff’s job entailed soliciting workers

 and firms for the recruitment business. (Id. ¶¶ 31, 32). Plaintiff claims that, starting in May

 2019, he regularly worked 5 hours per week. (Id. ¶ 37). He claims defendants did not pay him

 anything for work performed after May 1, 2019. (Id. ¶ 45). Plaintiff further alleges that

 defendants failed to provide him with accurate wage statements and wage notices. (Id. ¶¶ 39–

 40).

         The parties propose to settle the case for a total of $75,000. (Mot.4 at 1). Of that amount,

 plaintiff is to receive $49,653.33. (Mot. at 7). Plaintiff’s counsel is to receive $25,346.67 in




         3
             Citations to “Am. Compl.” refer to the Amended Complaint, filed September 10, 2020, ECF No.
 16.
         4
          Citations to “Mot.” refer to the Motion for Settlement Approval, filed by plaintiff on December
 10, 2020, ECF No. 24.

                                                     2
Case 1:20-cv-01929-ARR-CLP Document 25 Filed 12/17/20 Page 3 of 8 PageID #: 265




 attorney’s fees and costs. (Id.)



                                           DISCUSSION

 1. Legal Standards

        In considering whether to approve an FLSA settlement, courts consider whether the

 agreement “reflects a reasonable compromise of disputed issues rather than a mere waiver of

 statutory rights brought about by an employer’s overreaching.” Le v. Sita Info. Networking

 Computing USA, Inc., No. 07 CV 86, 2008 U.S. Dist. LEXIS 46174, at *1-2 (E.D.N.Y. June 12,

 2008) (internal quotation omitted); accord Lynn’s Food Stores, Inc. v. United States, 679 F.2d

 1350, 1354 (11th Cir. 1982) (holding that where an FLSA settlement is a reasonable

 compromise, the settlement should be approved to “promote the policy of encouraging

 settlement of litigation”). Courts have identified several factors to consider when determining

 whether a proposed settlement is fair and reasonable, including:

                (1) the plaintiff’s range of possible recovery; (2) the extent to which
                the settlement will enable the parties to avoid anticipated burdens
                and expenses in establishing their respective claims and defenses;
                (3) the seriousness of the litigation risks faced by the parties;
                (4) whether the settlement agreement is the product of arm’s-length
                bargaining between experienced counsel; and (5) the possibility of
                fraud or collusion.

 Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y. 2012) (internal quotations and

 citations omitted); see also Cohetero v. Stone & Tile, Inc., No. 16 CV 4420, 2018 WL 565717,

 at *6 (E.D.N.Y. Jan. 25, 2018) (endorsing the factors from Wolinsky).

        “When presented with a settlement for approval, a district court's options are to (1) accept

 the proposed settlement; (2) reject the proposed settlement and delay proceedings to see if a

 different settlement can be achieved; or (3) proceed with litigation.” Fisher v. SD Prot. Inc., 948



                                                  3
Case 1:20-cv-01929-ARR-CLP Document 25 Filed 12/17/20 Page 4 of 8 PageID #: 266




 F.3d 593, 606 (2d Cir. 2020) (citing Evans v. Jeff D., 475 U.S. 717, 727 (1986)). “[E]ven

 though a district court has a duty to review an FLSA settlement for reasonableness to prevent

 any potential abuse, this does not grant the court authority to rewrite contract provisions it finds

 objectionable.” Id. at *9. Rather, if the court finds one or more provisions of a FLSA settlement

 agreement to be unreasonable, the Court must reject the proposed settlement. See id at *8.



 2. Settlement Terms

        The Court finds that the terms of the Settlement Agreement are fair and reasonable. The

 written agreement contains no impermissible “no assist,” “no employment,” confidentiality, or

 non-disparagement clauses, which contravene the FLSA. See Garcia v. Good for Life by 81,

 Inc., No. 17 CV 7228, 2018 WL 3559171, at *4 (S.D.N.Y. July 12, 2018); Ortiz v. My Belly’s

 Playlist LLC, 283 F. Supp. 3d 125, 126 (S.D.N.Y. 2017); Martinez v. Gulluoglu LLC, No. 15

 CV 2727, 2016 WL 206474, at *1 (S.D.N.Y. Jan. 15, 2016); Souza v. 65 St. Marks Bistro, No.

 15 CV 327, 2015 WL 7271747, at *5 (S.D.N.Y. Nov. 6, 2015).

        Although the Settlement Agreement contains a release of all claims, the Court finds such

 a release to be reasonable under the circumstances. Courts reject such releases where they are

 impermissibly broad, because of the concern that employers will leverage FLSA settlements to

 avoid liability in exchange for partial payment of wages required by statute. See Lopez v. Nights

 of Cabiria, 96 F. Supp. 3d at 181. Here, the release is mutual, mitigating the concern that such a

 waiver will benefit only the defendants. See Lola v. Skadden, Arps, Meagher, Slate & Flom

 LLP, 2016 WL 922223, at *2 (S.D.N.Y. 2016); Souza v. 65 St. Marks Bistro, 2015 WL

 7271747, at *5. Courts have concluded that such releases do not offend Cheeks when the

 plaintiff stands to realize a practical benefit in exchange for broadly releasing all claims. See



                                                   4
Case 1:20-cv-01929-ARR-CLP Document 25 Filed 12/17/20 Page 5 of 8 PageID #: 267




 Daniels v. Haddad, No. 17 CV 8067, 2018 WL 6713804, at *1 (S.D.N.Y. Dec. 17, 2018). Given

 that defendants have intimated that they would assert counterclaims against the plaintiff if the

 litigation were to proceed, the mutual release is justified in this case. (Mot. at 2). Finally, this

 case goes beyond the standard wage and hour case subject to Cheeks review. Here, plaintiff’s

 breach of contract claims predominate over his wage and hour claims, because the claims for

 unpaid commissions owed under the contract constitute over 90% of his estimated damages.

 (Mot. at 7). Therefore, a general release helps to effectuate the full resolution of this matter.

 Accordingly, the Court concludes that the general release is fair and reasonable under the

 circumstances.



 3. Settlement Amount

         The Settlement Agreement, which was reached after a period of arm’s-length bargaining

 supervised by this Court, proposes a total settlement amount of $75,000. (Mot. at 1). In

 reaching this agreement, the parties acknowledge that there were ongoing disputes regarding the

 plaintiff’s claims and the extent of damages to be awarded. (Mot. at 8). For example,

 defendants asserted that plaintiff was an independent contractor for purposes of the FLSA and

 NYLL. (Id.) Defendants further asserted that the employment agreement is unenforceable. (Id.)

 Further, defendants asserted counterclaims against the plaintiff. (Id.) Here, the settlement was

 reached after extensive efforts on the part of counsel and this Court.

         Plaintiff estimated that his total damages could be as high as $216,905.14. (Id.) Under

 this agreement, plaintiff will receive $49,653.33. (Mot. at 7). Weighing the settlement amount

 agreed to here against the inherent risks and burdens that plaintiff would face in pursuing the

 litigation, and seeing no issues regarding potential fraud or collusion in this case, the Court finds



                                                    5
Case 1:20-cv-01929-ARR-CLP Document 25 Filed 12/17/20 Page 6 of 8 PageID #: 268




 that the settlement reached is fair and reasonable. See Wolinsky v. Scholastic Inc., 900 F. Supp.

 2d at 335.



 4. Attorney’s Fees and Costs

         The Second Circuit has set forth six factors to determine whether attorney’s fees in FLSA

 settlements are reasonable: “(1) the time and labor expended by counsel; (2) the magnitude and

 complexities of the litigation; (3) the risk of the litigation . . .; (4) the quality of representation;

 (5) the requested fee in relation to the settlement; and (6) public policy considerations.”

 Goldberger v. Integrated Res., Inc., 209 F.3d 43, 50 (2d Cir. 2000).

         Courts employ the “lodestar” method in determining whether attorney’s fees are

 reasonable, multiplying the number of hours reasonably spent by counsel on the matter by a

 reasonable hourly rate. See Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 546, 551-52 (2010);

 Millea v. Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011); Arbor Hill Concerned

 Citizens Neighborhood Ass’n v. Cnty. of Albany, 522 F.3d 182, 183 (2d Cir. 2008); Cowan v.

 Ernest Codelia, P.C., No. 98 CV 5548, 2001 WL 30501, at *7 (S.D.N.Y. Jan. 12, 2001), aff’d, 50

 F. App’x 36 (2d Cir. 2002). Although there is a “strong presumption that this amount represents

 a reasonable fee,” the resulting lodestar figure may be adjusted based on certain other factors.

 Cowan v. Ernest Codelia, P.C., 2001 WL 30501 at *7; Quaratino v. Tiffany & Co., 166 F.3d

 422, 425 (2d Cir. 1999).

         Courts in this Circuit have addressed the issue of applying a multiplier to the lodestar

 calculation. In one case, the Honorable William H. Pauley III concluded that “a multiplier near 2

 should, in most cases, be sufficient compensation for the risk associated with contingent fees in

 FLSA cases.” Fujiwara v. Sushi Yasuda Ltd., 58 F. Supp. 3d 424, 439 (S.D.N.Y. 2014). In



                                                      6
Case 1:20-cv-01929-ARR-CLP Document 25 Filed 12/17/20 Page 7 of 8 PageID #: 269




 reaching this decision, Judge Pauley examined the case law of this Circuit and noted that courts

 “have generally refused multipliers as high as 2.03.’” Id. at 438 (quoting In re Currency

 Conversion, 263 F.R.D. 110, 129 (S.D.N.Y. 2009)); see also Velandia v. Serendipity 3, Inc., No.

 16 CV 1799, 2018 WL 3418776, at *5 (S.D.N.Y. July 12, 2018) (finding a multiplier of 1.2 to be

 a “reasonable lodestar modifier”).

        Instead of using the lodestar method, courts may employ the “percentage of the fund”

 method. See McDaniel v. Cty. of Schenectady, 595 F.3d 411, 417 (2d Cir. 2010). With this

 method, courts in this Circuit have routinely found an award representing one-third of the

 settlement amount to be reasonable. Romero v. Westbury Jeep Chrysler Dodge, Inc., No. 15 CV

 4145, 2016 WL 1369389, at *2 (E.D.N.Y. Apr. 6, 2016) (citing cases). However, a one-third

 percentage may be “simply too great” in relation to the work performed. Larrea v. FPC Coffees

 Realty Co., No. 15 CV 1515, 2017 WL 1857246, at *6 (S.D.N.Y. May 5, 2017) (declining to

 approve a one-third fee that would result in an 11.4 multiplier of the lodestar calculation).

        In FLSA cases, regardless of the method used, “‘[t]he Court must . . . separately assess

 the reasonableness of plaintiffs’ attorney’s fees, even when the fee is negotiated as part of a

 settlement rather than judicially determined.’” Beckert v. Rubinov, No. 15 CV 1951, 2015 WL

 6503832, at *2 (S.D.N.Y. Oct. 27, 2015) (quoting Lliguichuzcha v. Cinema 60, LLC, 948 F.

 Supp. 2d. 362, 366 (S.D.N.Y. 2013). Courts in this Circuit have reduced the award of attorney’s

 fees when the lodestar or the percentage of the settlement that counsel sought appeared

 unreasonable.

        Here, plaintiff’s counsel seeks exactly one-third of the total settlement, plus costs,

 amounting to a total of $25,346.67. (Mot. at 7). As plaintiff’s counsel is requesting one-third of

 the settlement, a percentage typically found reasonable in this Circuit, upon review of the parties’



                                                   7
Case 1:20-cv-01929-ARR-CLP Document 25 Filed 12/17/20 Page 8 of 8 PageID #: 270




 submission and consideration of the Goldberger factors set forth above, the Court finds that the

 requested fee is reasonable.



                                           CONCLUSION

         In this case, after holding a fairness hearing and reviewing the parties’ submission, the

  Court finds that the settlement reached is a fair and reasonable compromise of plaintiff’s claims,

  considering the amount received, the issues of potential liability that might have limited

  recovery, and the fact that the parties engaged in arms’ length negotiations between experienced

  counsel, sufficient to gain an understanding of the risks and benefits of proceeding with the

  litigation. Cf. Wolinsky v. Scholastic, Inc., 900 F. Supp. 2d at 335 (examining the factors

  courts consider when approving FLSA settlement agreements). The Court also finds that

  counsel’s request for fees and costs is reasonable.

         The Court directs the parties to submit a signed Stipulation of Dismissal by December 31,

 2020.

         The Clerk is directed to send copies of this Order to the parties either electronically

 through the Electronic Case Filing (ECF) system or by mail.

         SO ORDERED.

 Dated: Brooklyn, New York
        December 17, 2020
                                                   /s/ Cheryl L. Pollak
                                                   Cheryl L. Pollak
                                                   Chief United States Magistrate Judge
                                                   Eastern District of New York




                                                   8
